Mangar v Deosaran (2014 NY Slip Op 06562)
Mangar v Deosaran
2014 NY Slip Op 06562
Decided on October 1, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 1, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2012-11509
 (Index No. 1159/12)

[*1]Anil Mangar, et al., appellants, 
vShelly Deosaran, respondent.
Glasser & McGuire, Brooklyn, N.Y. (Crystal Villasenor and Jack Glasser of counsel), for appellants.
Mordente Law Firm LLC, Fresh Meadows, N.Y. (Anthony R. Mordente and Blake Abrash of counsel), for respondent.
DECISION & ORDER
In an action, inter alia, to permanently enjoin the defendant from interfering with an alleged easement over certain real property, the plaintiffs appeal from an order of the Supreme Court, Queens County (Hart, J.), dated September 28, 2012, which denied their motion for a preliminary injunction enjoining the defendant from interfering with the alleged easement.
ORDERED that the order is affirmed, with costs.
To prevail on a motion for a preliminary injunction, the moving party must establish: (1) the likelihood of success on the merits, (2) irreparable injury absent the granting of the preliminary injunction, and (3) that a balancing of the equities favors the moving party's position (see Arcamone-Makinano v Britton Prop., Inc., 83 AD3d 623, 624; Rowland v Dushin, 82 AD3d 738). "The decision to grant or deny a preliminary injunction lies within the sound discretion of the Supreme Court" (Arcamone-Makinano v Britton Prop., Inc., 83 AD3d at 625; see 91-54 Gold Rd., LLC v Cross-Deegan Realty Corp., 93 AD3d 649; Reichman v Reichman, 88 AD3d 680).
Here, the plaintiffs did not meet their burden of demonstrating irreparable injury in the absence of a preliminary injunction and that a balancing of the equities favors their position (see Rowland v Dushin, 82 AD3d at 739; Wild Oaks, LLC v Joseph A. Beehan, Jr. Gen. Contr., Inc., 77 AD3d 924, 926; Solow v Liebman, 175 AD2d 120, 121). Accordingly, the Supreme Court providently exercised its discretion in denying the plaintiffs' motion for a preliminary injunction.
MASTRO, J.P., CHAMBERS, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court